                 IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:12-CR-239-GCM

UNITED STATES OF AMERICA,                         )
                                                  )
                              Plaintiff,          )
                                                  )
               v.                                 )                 ORDER
                                                  )
VICTORIA HUNT,                                    )
                                                  )
                              Defendant.          )

       THIS MATTER IS BEFORE THE COURT on Defendant Victoria Hunt’s Pro Se Motion

to Reduce Sentence Pursuant to First Step Act 2018 (“Motion”) (Doc. No. 1326). “[T]he First Step

Act is largely forward-looking and not retroactive, applying only where ‘a sentence for the offense

has not been imposed as of the date of enactment.’” U.S. v. Wiseman, 932 F.3d 411, 417 (6th Cir.

2019) (citation omitted). “Section 404 of the Act makes retroactive only certain statutory changes

pertaining to threshold crack cocaine weights triggering mandatory minimum sentences that were

enacted under the Fair Sentencing Act of 2010.” Id. Here, Defendant was sentenced in 2015, before

passage of the First Step Act of 2018 (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194

(2018). Further, the First Step Act does not apply retroactively because Defendant did not commit

drug offenses. Accordingly, Defendant’s Motion is DISMISSED.

IT IS SO ORDERED.


                                       Signed: September 8, 2020




        Case 3:12-cr-00239-GCM Document 1334 Filed 09/08/20 Page 1 of 1
